                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                                        CIVIL ACTION
    Plaintiff,

        v.                                            NO. 20-423

JAG EX INC., et al,
     Defendants.

                                            ORDER

       AND NOW, this 11 th day of February 2020, upon considering Aniro Elansari's pro se

Complaint (ECF Doc. No. 2), and for reasons in the accompanying Memorandum, it is

ORDERED:

       1.      The Complaint (ECF Doc. No. 2) is DISMISSED with prejudice;

       2.      Under 28 U.S.C. § 1915(a)(3), we certify an appeal would not be taken in good

faith requiring we deny in forma pauper is status for an appeal; and,

       3.      The Clerk of Court shall close this case.
